DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are still at issue and are present for examination.
Election/Restriction
Applicant’s election without traverse of the following species: Species Group 1: X210, Species Group 2: X210L/P, Species Group 3: SEQ ID NO:10, Species Group 4: SEQ ID NO: 9, in the paper of 4/21/2021 is acknowledged.  

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  
The information disclosure statements filed on 5/14/2021 are acknowledged.  Those references considered have been indicated as such.
Specification
The disclosure is objected to because of the following informalities: 
Applicant’s choice of title for the examples 4, 5 and 6 are confusing and unclear.  The basis of this confusion is that Examples 4, 5 and 6 each are entitled KRED Variants of SEQ ID NO:9, 25 and 41, respectively, however, SEQ ID NOs: 9, 25 and 41 are each 
Appropriate correction/comment is required.
Claim Objections
Claims 2-6 are objected to because of the following informalities:  
Claim 2 is objected to because it is awkward in the recitation “The engineered polynucleotide encoding the engineered polypeptide of Claim 1, wherein said amino acid sequence further comprises at least one of the following:”.  An amendment such as “The engineered polynucleotide of Claim 1, wherein the encoded engineered polypeptide further comprises at least one of the following:” is believed to be less awkward.
Claims 3-6 are similarly awkward as claim 2 above.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is drawn to the polynucleotide of claim 1 which consists of the odd-numbered sequence identifiers of SEQ ID NO:5-237, however many of the odd-numbered sequence of SEQ ID NO:5-237 do not encode a polypeptide with a arginine or lysine at position X249 (see for example SEQ ID NO:5 which encodes a polypeptide with a phenylalanine at position X249.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Campopiano et al. US 7,883,879, February 8, 2011.
Campopiano et al. US 7,883,879 teaches a number of ketoreductase enzymes having improved properties as compared to a naturally occurring wild-type ketofeductase enzyme.  Campopiano et al. teach an engineered polynucleotide encoding an engineered polypeptide comprising an amino acid sequence with at least 90% sequence identity to SEQ ID NO:4 and an arginine or lysine at position X249 as compared to SEQ ID NO:4, and wherein said polypeptide has ketoreductase activity (see Table 3 and SEQ ID NO:79/80 and supporting text of Campopiano et al.).  The polynucleotide taught by Campopiano et al. (SEQ ID NO:79) encodes an amino acid sequence (SEQ ID NO:80) which has at least 93% sequence identity to instant SEQ ID NO:4 and an arginine at positon X249.  While Campopiano et al. do not teach that the encoded polypeptide has ketoreductase activity with at least 2-fold greater selectivity to the chiral compound 2a relative to chiral compound 2c as compared to SEQ ID NO:4, this is considered an inherent property of the encoded polypeptide based upon the high level of sequence homology between the taught polypeptide and the polypeptide encoded by the claimed polynucleotide and the presence of the arginine at position X249.  Further Campopiano et al. teaches that the specifically encoded polypeptide has increased activity and stability relative to its reference polypeptide.
The polynucleotide taught by Campopiano et al. encodes a polypeptide that also has a non-polar residue at residue corresponding to X144 (isoleucine) (claim 2) and a 
Thus, claim(s) 1-6, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Campopiano et al. US 7,883,879, February 8, 2011.

Remarks
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





rgh
4/29/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652